 

UNITED STATES BDEISTRICT COURT
SOUTHERN DISTRICT OF INDIANA
TERRE HAUTE DIVESION

Mr. Christopher Joe MeCaster#2 10738, )
Plaintiff, )
}
)
“ )

C/O S.Gonzale7. ) Case No.: 2:18-CV-00251-JPH-DLP
set, Mckinney, }
Set. Shaw, )
Sgt. Watson, )
C/O Stevens, )
Set. TOUKETTE, }
C/O MEYERS, }
Defendant, )
)

AMPEENDED COMPLAIN 'L

 

HE. PARTIES
The names and addresses of each plaintiff and defendant are as follows:
A. Plaintiff:
Name: Mr.Christopher Joe McCaster
Identification Number # 210738
Address: Wabash Valley Correctional
P.O.BOX J111, Carlisle, IN 47838
B. Defendant(s)

Name: Ms.8.Gonzalez

Title: Correctional Officer (i) Bracket |
Address: Pendleton Correctional Facility

4490 W.Reformatory Road, Pendleton, IN 46064
Individual and in her official capacity;

 
 

F-15

Name: Mr.Mckinney

Title: Segerant (K) Bracket

Address: Pendleton Correctional Facility

4490 W.Reformatory Road, Pendleton, IN 46064
Individually and in hés official capacity:

Name: Mr.Shaw
Title: Segerant (K) Bracket
Address: Pendleton Correctional Facility
4400 W.Reformatory Road, Pendleton, IN 46064
Individually and in his official capacity:

Name: Mr. Watson

Title: Segerant (KX) Bracket

Address: Pendleton Correctional Facility

4490 W.Reformatory Road. Pendleton, IN 46064
Individually and in his offictal capacity;

Name: Mr. Stevens

Title; Correctional Ofticer (I<) Bracket

Address: Pendleton Correctional Facility

4490 W.Retormatory Road, Pendleton, IN 46064
Individually and in his official capacity;

Name: Mr. Toukette

Title: Segerant (I<) Bracket

Address: Pendleton Correctional Facility

4490 W.Reformatory Road, Pendleton, IN 46064

Individually and in his official capacity;

Name: Mr.Myers

Title: Correctional Officer (K) Bracket
Address: Pendleton Correctional Facility

4490 W.Reformatory Road, Pendleton, [N 46064

Individually and in his official capacity;

 
 

UL STATEMENT OF JURISDICTION AND PREVIOUS LAWSUITS:

Jurisdiction over this action exists in the United States District Court for the Southern District of

Indiana because N/A

 

 

 

If the same facts alleged or claims made in this suit have been previously presented to any other
state or federal court in an earlier suit, for cach such earlier suit identify the parties, the Court in
which it was filed, the docket number assigned to the suit, the status of such earlier suit, (for
example: pending, dismissed, set for trial, on appeal, etc.). and the nature of the disposition if the
earlier case is closed.

N/A

 

 

 

 

IV. CAUSE OF ACTION

State which of your constitutional or federal rights, privileges or immunities have been violated
and summarize in one or two sentences what the defendant(s) did to violate your tights in that
regard. Tf you are claiming that more than one of your constitutional rights were violated, use a
separate paragraph (ground) for each right, privilege or immunity which was violated. Lf you
have more than three (3) grounds, identify them in a separate attached piece of paper.

 

Ground 1: My rights to equal “PROTECTION” by Correctional Officer Ms.8.Gonzalez was
violated when she took it upon herself to puf my “LIFE IN GREAT DANGER” when she
labeled me a “SNITCH” and knew that what she was doing was putting me in danger this was

clearly in violation of my U,S. Constitution Section |, and 8" Amendment. My Constitutional

 
 

Rights, was stepped on by this Correctional ___ Officer this was “GROSS
NEGILEGENCE/DELIBERATE AND INDIFFERENCE.” Also she was_in_ violation of
“POLICY AND ADMINISTRAIVE PROCEDURES 04-03-103" (PAGE  25,(G),PAGE
27,(K).PAGE 30, (M).because she filed a “FALSE INCIDENT REPORT’ which was
DISMISSED. On 7-10-17 by.the Heads of Disciplinary Hearing for Appeals, They tuled in my
“FAVOR” because they looked at the fact that it was a false Incident report of an Assault (After
they viewed the camera evidence.) (view, BENEFIELD v, C.O McDOWALL,241 F.3d
1267:2001 U.S, App. Lexis 3338 (PAGE 4 PHASE 3).

Ground 2:The above names that I have given in this sutt violated my rights to equal
“PROTECTION BY ADMINISTRATIVE” after they were made “AWARE” of what was going
on. This violated my U.S. Constitution Section |,and 8" Amendment so this was “Deliberate
Indifference’ on their _part_also this violated the (Policy and ADMINISTRATIVE
PROCEDURES 04-03-103 (PAGE 32 (Q),That is set_by ADMINISTRATIVE STAPF and
C/O’s, As you will sce | went_over board to teach out for help trom staff, That's what 1 was
suppose to do and I was “REFUSED”.

Ground 3: My U.S Constitution section | and 8" Amendment was clearly violated by “Sergeant
McKinney and Sergeant Shaw” there was “GROSS NEGILEGENECE, DELIBERATE AND
INFFERENCE when they used EXCESSIVE FORCE on me for (NO REASON)” They clearly
violated (3) policy’s: (1) was 4-03-103 Policy and Administrative Procedures (E)(J). (2) Is policy
02-01-109 The use of Physical Force.(3) is policy 02-01-113 Policy The Certification and Use of
Firearms and Chemical Avents.

Ground 4: | hold the Commissioner Robert Carter Jr, liable for the staff that was suppose to

uphold the (Policy and Administrative Procedures of 04-03-103) that is set by him, but_not only
 

 

did the staff break the policy but they tried conceal what was done to me and this violated. My

 

Constitution Rights no matter how you want to look at it, | had_a right to be protected and not
Assaulted by staff or refused of help by Administrative Staff when | came tarth.
Ground5: The Plaintiff’s eight Amendment rights were violated when Sgt. TOUKETTE
and C/O MEYERS FAILED to PROTECT the Plaintiff from being assaulted by other
correctional officers. [See FACTS #6 through #9 bolded below]

V. STATEMENT OF FACTS

State here the FACTS of your case, You should outline both the facts on which your suit is —
based and the particular role of each defendant in those circumstances.

On April 27, 2017. Plaintiff went to Sergeant J. Reed and explained to him that C/O
Ms.8.Gonzalez, had been going around spreading (RUMORS) that | was a “SNITCH” and that I
was turning in notes on other inmates. [explained to him how _my life was in “GREAT
DANGER” by this C/O and he ignored me.(So 1 filed a Grievance, On §-6-L7 on him for failure
to do Incident report or let anyone know what was going on )(On 5-19-17 he respond and
supports what I’m saying.}But because he didn’t do his job my (LIFE) was put in greater danger,
On_the 28,29,30" which jed to me being assaulted by two(2) Sergeant _on April 30" (SEE
EXHITBIT-1L)

Now on April 28,2017 C/O Ms.S.Gonzalez, came and stood on my range in front of my cell and
yelled to the cell house that [ was a “Snitch” and [| was the one turning in snitch notes. C/O -
Hardesty was at the contro! box at the end of 6-D range.(NOTE: This was on CAMERA).J wrote
another grievance and told other C/O’s and a Sergeant (SEE EXHITBIT-2)

On April 29,2017 C/O Ms.8.Ganzalez, came in and started from the moment she did her first
walk on the tange. | was the first person for phone and kiosk’s Lask her to please get another .

C/O or a Sergeant. So at that time C/O S.Gonzalez, started to yell out is you going to go or not;

P15 6

 
you “Snitch” so I just kept on saying will you please get another C/O up here or Sergeant.(S0 as
you will see on CAMERA),C/O Myers, came though the back door of 6D D/S range and cuffime
up and took me to the phone and kiosk. Now he was taking me down to the phone and kiosk he
ask me is she still on what she was on yesterday? | said yes! Can you let the Sergeant know I
need to see him, “he said yes”, but we are real short staff it will be a minute, But I will fet him
know then he went back to the other side, So when it was time for me fo go back to my cell C/O
S.Gonzaleyz started up again so I ask her to please cal C/O Myers, back or the sergeant. Well
Sergeant Toukette came before he could get the hand cuff. on me C/O S.Gonzalez, kept yelling
and calling mea “Snitch” and a “Rat” and was like everyone know you the one dropping kites on
everyone so I looked at the Sergeant Toukette, and said this ts what I’m tallang about sir. He
didn’t say anything then the next thing we both knew C/O S.Gonzaiez. called a signal and “Yard
Crew with Capt. Mason” ran in the cell house. At that time I spoke with Capt, Mason explained
to him what was going on. At that time he asked Sergeant Toukette, was he one who called the
signal and he was like no “Gonzalez” he was like ok |_will deal with this then before he could
say another word C/O S.Gonzalez came around the corner yelling. That’s when Capt. Mason,
told yard crew C/O Stevens, to take me to my cell as you will see on(CAMERA,)well when we
got to my cell you will see C/O Stevens, standing at my door talking to me trying to find out why
she was doing this.(Now | wrote a grievance on this as well. (SEE EXHIBIT-2)

Now later on that night after 12pm April 30" yard crew was in the cell house dealing with
another inmate “Keller#127183".(Note: that there is a letter_as well from Inmate “keller# 127183
to support.)This was because of C/O S.Gonzalez, as well everyone_could hear “Sergeant
McKinney”, yell to C/O S.Gonzalez to get the cuff port on the cells locked now. Well when she

got to my cell 20 on 6D D/S she tried to say mines wouldn't lock Please fet the “RECORD

 

 
 

REFLECT” that she had walked 6D several times, also the locks was “BRAND NEW" on the
cell doors). Well as you will see on “CAMERA”, she tried to make it look like mines wouldn't
lock so J ask her to please to get the Sergeant Toukette or C/O Myers, up there then she lock it,
Well as she turn away and walked away she got a couple celis down like in front of Cell-18,then
she called a signal and Sergeant Toukette and C/O Myers came though the back of 6D at that
time, On camera they both ask her what was going on she “LIED” and said that I had “SPIT” on
her. You will see they looked her over and when they seen that she was “1, YING” to them, They
both talked to me then they left and told me don’t worry about it because they seen that she was
lying (Note; they both was aware because they was dealing with it since the 28" )Well about 20
to 30 minutes later | was sitting in my cell and “Yard Crew” came to my door and didn’t say
anything it was three sergeants and one C/O “SERGEANT SHAW” and “SERGEANT
McKINNEY™ started to spraying me for “NO REASON.” at all. Note when you view the
camera you will also see C/O Stevens and Sergeant Watson there”.)But you will see both of the
above sergeants use “EXCESSIVE FORCE” with "CHEMICAL AGENT'S” and when they got
me outside of the cell. Clearly they violated the POLICY-02-01-1 13 with what was done.(Now
when you look at the facts this was “CLEARLY A BOLD” and “PRE-MEDITATED ATTACK”
by both sergeants on me, Also Jet the “RECORD REFLECT” there was “NO CONDUCT
REPORT” written on me for anything at all by cither one of the sergeants or the C/O to
“JUSTIFY” their actions. (On the grounds of me “RESISTING” or “REFUSING TO CUFF UP”,
Because it never happen.) “So L wrote 4 grievances on this as well (SEE EXHIBIT-3)

Now on 5-4-17 | was told by ACA/Policy Coordinator that my issue was being sent to (If) to
INVESTIGATE, but I was refused an investigation by (I) by “HUBERT DUNCAN”, So I went

forward with my grievances, which at that time I had every right to but I was “DENIED TO

 
 

MOVE FROWARD DO TO THE POLICY 00-02-301.By Ms.J.Schurman on_6-27-17,Because

 

she tried to say that “ALL MY COMPLAINTS,GRIEVANCES and GRIEVANCE APPEALS”

 

was ruled late.(The question | ask is how is that when she had “ALL” of them?)Please let the

 

record reflect that I wrote a “GRIEVANCE” on the “ADMINISTRATION and COUNSELOR
D.ARONLD” but Mr.Aronld explained to me that he turned _all my ert evances in and after that
he don’t know what happen to them but they was turned in on time by him. | was told that there
was_an_ Investigation been done what 1 didn't understand is why the “EXECUTIVE:
ASSISTANT™ tried to “CONCEAL A CRIME” by stall this was “GROSS NEGLIGENCE” on
her part. (This violated the Grievance Policy 00-02-301, because when an Investigate is
“ORDERED by THE ADMINISTRATION” everything “STOPS.”)(Please view MICHAEL
ROSS V. SHAIDON BLAKE, SUPREME COURT OF THE UNITED STATES 2016 U.S
LEXIS 3614 No. 15-339.)(Now once again I did what 1 was suppose to DO,] then went_a step
further to get “HELP and for it to be on RECORD” so 1 wrote a letter to “MAIN GRIEVANCE
OFFICE in INDIANAPOLIS” “DEPARTMENT OFFENDER GRIEVANCE MANAGER OF
THE INDIANA DEPARTMENT OF CORRECTION,302 W. WASHINGTON S'T.,.ROOM
E334: INDIANAPOLIS,IN 46204-2760," and explained what was going on and sent “ALL MY
COMPLAINTS.GRIEVANCES and GRIEVANCE APPEALS(Now_ this was on 8-9-2017
Counselor D.Aronld took them and sent them out with legal mail but L never heard anything back
still to this day. })(SEE EXHIBIT-4)

Also Thad to write a grievance on 5-19-2017, Lieutenant M.Caylor, due to the fact_of his “Gross
Negligence and Malicious & Intent” to conceal what had happen when he knew the situation he
took it upon himself to respond on several “COMPLAINTS” when he wasn’t “THERE” and

didn't let the staff respond to what happen also he admitted to holding “Informal Complaints,

 
Grievances and Grievance Appeals” saying he was doing a “Investigation” well if he would have
allowed them to go though “GRIEVANCE PROCEDURE 00-02-301" like they was suppose to
he would of got the “Answers” he was looking lor from the staff. But he wanted to make it Jike it
was a “D.H.B issue” when it “Clearly” wasn’L(SEE EXHIBIT-5).

Now | also wrote to the Assistant Superintendent Duane Alsip and Captain L.Mason, Do to this

issue to reach out for help. {SEE EXHIBIT-6).

 

On $-25-17 Disciplinary Hearing Officer Ms.Stamper found me guilty on a “Assault with bedily
fluid.” because she explained that when she reviewed the video it skipped around to much to be
able to “CONFIRM or DENY” the incident and on 5-18-17 is when Ms.Stamper, reviewed the
Now on 5-31-17 1 filed a “Appeal” with the Disciplinary Appeals Hearing officer Mr. King, well
a month had passed and J didn’t hear anything so on 7-10-17 | wrote to counselor Mr.D.Aronid
and asked to call Mr.King or Mr.A.Smith the other head of disciplinary appeals and ask what
happen and the same day Mr.A.Smith explained to him they “RULED” in my “FAVOR"™ already
Then on 7-13-17 is when Mr.King sent me my “DISCIPLINARY APPEAL” back that “HE
GRANTED.”(Note: that I ask them to view the video as_well and they did j(1 also got have
witnesses statements to support what I'm saying(SEE EXHIBIT-7)

When you look at the facts in this suit with the "PREPONDERENCE”™ of EVIDENCE” in this

AMENDED FACTS

F-15 . 10

 
F-15

I)

2)

3)

4)

5)

6)

7)

8)

 

Set. TOUKETTE and C/O MYERS were the officers in charge and control of the D/S
cell-house where the Plaintiff was housed. It was their specific duty to control
EVERYTHING and EVERYBODY that enter in the D/S cell-house,

When the incident with C/O Gonzalez began, it was Sgt. TOURETTE and C/O MYERS
that responded, When Sgt. TOUKETTE and C/O MYERS defused the situation and
would not side with C/O Gonzalez, who went around the corner,out of Sgt. TOURETTE
and C/O MYERS eyesight and called another signal which Cpt. MASON, response crew:
Set. McKINNEY,Sgt.SHAW,Set. WATSON, and C/O STEVENS responded to.

NOTHING was done relating to the signal and Cpt.MASON and his crew left the D/S
cell-house,canceling the signal.

Approximately twenty (20) minutes after Cpt. MASON and his crew left the D/S cell-
house,Cpt. MASON’S response crew returned to the D/S cell-house to ASSAULT the
Plaintiff.

While Sgt. McKINNET and Set.SHAW were ASSAULTING the Plaintiff,Set WATSON
and C/O STEVENS STOOD ALONG SIDE Set.McKINNENY and SgtSHAW,and DID
NOTHING TO STOP THE ASSAULT, nor did they bother to REPORT THE ASSAULT.
At all times concerning the incident of the Plaintiffs assault, Sgt, TOURETTE and
C/O MEYERS were Correctional Officers assigned to oversee the safty and security
of the Plaintiff.

Sgt. TOUKETTE and C/O MEYERS duties included monitoring the security
cameras placed in the locked- down unif where the Plaintiff was housed.

At the time of the Plaintiffs assault by other correctional officers, TOUKETTE and

MEYERS were in the control room watching the assault on the security monitors,

 

 
 

9) TOUKETTE and MEYERS sat idlely by watching the Plaintiff being assaulted
rather than stepping in and STOPPING the assault.That is FAILURE TO
PROTECT.

VI. RELIEF
State exactly what relicf or action you are requesting through this lawsunt.

COMPENSATORY DAMAGES: in the amount of ONE HUNDRED THOUSAND DOLLARS

 

($100,000.00) each from defendants C/O GONZALEZ,Set. McKINNEY,and Sgt. SHAW.
FIFTY THOUSAND DOLLARS ($50,000.00) from each defendants

Set. TOUKETTE,Sgt. WATSON.C/O MYERS, and C/O STEVENS; For a total of FIVE-
HUNDRED,FIFTY THOUSAND DOLLARS ($550,000.00) for the Physical Pain and Mental
disturbance that the Plaintiff has endured.

PUNITIVE DAMAGES: in the amount of TWO-HUNDRED.FIFTY THOUSAND DOLLARS

 

($250,000.00) total from all Defendants divided equally among the Defendants.

AFFIRMATION OF PLAINTIFF
I, the plaintiff in the aforementioned cause, do affirm that I have read all of the statements
contained in this complaint and that I believe them to be true and correct to the best of my
personal knowledge and belief.
Signed this pr day of February, 2019.

Op dehe tall Ler

Plaintiff

 

 
